 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      UNITED STATES OF AMERICA,                          CASE NO. C18-5978RBL
 9

10                   Plaintiff,                          ORDER AFFIRMING ORDER DECLINING
                                                         TO RECUSE VOLUNTARILY
11           v.
12    PERCY F. NEWBY, et al.,
13
                     Defendants.
14

15          This matter is before the Court on Defendant Percy F. Newby’s (“Newby”) Motion for
16   Recusal/Disqualification. Dkt. #34. The Honorable Ronald D. Leighton, United States District
17
     Court Judge declined to voluntarily recuse and, in accordance with this Court’s Local Civil Rules,
18
     the matter was referred to the Undersigned for review. Dkt. #37; LCR 3(f). Newby’s Motion
19
     fails to provide an adequate factual basis supporting recusal and the Undersigned affirms Judge
20

21   Leighton’s decision.

22          As his sole reasons for recusal, Newby provides that he:

23          has reason to believe that he cannot have a fair and impartial trial or hearing before
            the Honorable United States District Judge Ronald B Leighton, by reason of
24
            interest or prejudice. Judge Leighton appears to ignore quoted rulings of the
25          Appellate Courts and the Supreme Court which supports Defendants case and
            appears to be prejudicial against the Defendant and contrary to evidence in the
26          record.

27


     ORDER – 1
     Dkt. #34 at 1–2.
 1

 2          Pursuant to 28 U.S.C. § 455(a), a “judge of the United States shall disqualify himself in

 3   any proceeding in which his impartiality might reasonably be questioned.” Federal judges also

 4   shall disqualify themselves in circumstances where they have “a personal bias or prejudice
 5
     concerning a party, or personal knowledge of disputed evidentiary facts concerning the
 6
     proceeding.” 28 U.S.C. § 455(b)(1). Further, section 144 of title 28 of the United States Code
 7
     provides:
 8
            Whenever a party to any proceeding in a district court makes and files a timely
 9
            and sufficient affidavit that the judge before whom the matter is pending has a
10          personal bias or prejudice either against him or in favor of any adverse party, such
            judge shall proceed no further therein, but another judge shall be assigned to hear
11          such proceeding.
12          The affidavit shall state the facts and the reasons for the belief that bias or
            prejudice exists, and shall be filed not less than ten days before the beginning of
13
            the term at which the proceeding is to be heard, or good cause shall be shown for
14          failure to file it within such time. A party may file only one such affidavit in any
            case. It shall be accompanied by a certificate of counsel of record stating that it
15          is made in good faith.
16   28 U.S.C. § 144.
17
            Under both § 144 and § 455, recusal of a federal judge is appropriate if “a reasonable
18
     person with knowledge of all the facts would conclude that the judge’s impartiality might
19
     reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d 622, 626 (9th Cir. 1993).
20

21   This is an objective inquiry concerned with whether there is the appearance of bias, not whether

22   there is bias in fact. Preston v. United States, 923 F.2d 731, 734 (9th Cir. 1992); United States

23   v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980).
24          Newby has not alleged any facts demonstrating a reasonable basis for recusal. Newby
25
     speculates from actions that Judge Leighton has taken in his judicial capacity. But, “a judge’s
26
     prior adverse ruling is not sufficient cause for recusal.” United States v. Studley, 783 F.2d 934,
27


     ORDER – 2
     939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993)
 1

 2   (“To warrant recusal, judicial bias must stem from an extrajudicial source.”). Newby falls far

 3   short of setting forth a reasonable basis upon which Judge Leighton’s “impartiality might

 4   reasonable be questioned.”
 5
            Accordingly, the Court finds and ORDERS that Judge Leighton’s Order (Dkt. #37)
 6
     declining to recuse himself is AFFIRMED. The Clerk shall mail a copy of this Order to
 7
     Defendant Percy F. Newby at his last known address.
 8
            DATED this 24 day of July, 2019.
 9

10

11                                                 A
                                                   RICARDO S. MARTINEZ
12                                                 CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER – 3
